NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4870-15T3


LOURDES VIDAL-TURNER and
C. DEDRA WILLIAMS,

        Petitioners-Appellants,

v.

BOARD OF EDUCATION OF ATLANTIC
CITY, ATLANTIC COUNTY,

     Respondent-Respondent.
________________________________

              Argued August 1, 2017 – Decided August 17, 2017

              Before Judges Sabatino and Whipple.

              On appeal from Commissioner            of   Education,
              Docket No 284-9/15.

              Keith Waldman argued the cause for appellants
              (Selikoff & Cohen, PA, attorneys; Mr. Waldman,
              of counsel and on the brief; Stephen B.
              Walton, on the brief).

              Rachel M. Conte argued the cause for
              respondent (Law Offices of Riley and Riley,
              attorneys; Tracy L. Riley and Ms. Conte, on
              the brief).

              Christopher S. Porrino, Attorney General,
              attorney    for   respondent    New    Jersey
              Commissioner of Education (Geoffrey N. Stark,
           Deputy Attorney General, on the statement in
           lieu of brief).

PER CURIAM

     Petitioners     Lourdes    Vidal-Turner         and   C.   Dedra    Williams,

tenured supervisors with the Atlantic City Board of Education

(Board), appeal from a June 16, 2016 decision of the Commissioner

of   Education     reducing    their       monthly    salaries        after     their

employment was reduced from twelve-month positions to ten-month

positions as part of a reduction in force (RIF).                 We affirm.

     The Board hired Vidal-Turner effective September 1, 1989 to

teach English as a Second Language.               The Board hired Williams

effective September 1, 1994 as an English teacher.                    In 2002, the

Board   promoted   Vidal-Turner    to      a   twelve-month      position       as    a

supervisor; Williams was promoted in 2007. Both petitioners worked

as supervisors thereafter until June 30, 2015.

     The State Appointed Fiscal Monitor for the Atlantic City

School District instituted a RIF effective July 1, 2015.                         As a

result,   Vidal–Turner    and     Williams's         twelve-month       supervisor

positions for the 2015-2016 school year were eliminated.                          Both

petitioners   were   assigned    ten-month       positions      and     suffered      a

reduction in salary.

     On   September     16,    2015,       petitioners      appealed       to      the

Commissioner of Education arguing the Board violated their tenure


                                       2                                      A-4870-15T3
and seniority rights.    The matter was subsequently transferred to

the Office of Administrative Law.       Relying on a joint stipulation

of facts, the Administrative Law Judge (ALJ) found in the Board's

favor entering a summary decision on May 5, 2016.                 The ALJ

determined the RIF was an appropriate exercise of the district's

discretion under N.J.S.A. 18A:28-9, performed in good faith and

for reasons of economy.        The State Appointed Fiscal Monitor

instituted   the   RIF   because   of   a    budgetary   crisis   and   the

petitioners had been re-hired as required by law.

     Petitioners filed exceptions to the ALJ's decision, arguing

the ALJ erred permitting the Board to reduce compensation below

10/12ths of their pre-RIF salaries.         They also argued they had not

been re-hired by the Board, but had been merely reassigned.

     On June 16, 2016, the Commissioner issued a final agency

decision adopting the ALJ's decision and dismissing the petitions.

The Commissioner ultimately agreed with the ALJ, with the exception

that petitioners had not been fired and rehired but were reassigned

to new positions based on their seniority in accordance with

N.J.S.A. 18A:28-1.1.      Nonetheless, the Commissioner determined

petitioners were not entitled to retain their supervisor salaries

in their reassigned positions.      This appeal followed.




                                    3                              A-4870-15T3
     On appeal, petitioners argue the Commissioner erred finding

the Board did not violate the petitioner's tenure and seniority

rights and applied precedent incorrectly.      We disagree.

     Petitioners concede N.J.S.A. 18A:28-9 allows the Board to

engage in a RIF for reasons of economy and also concede the

validity of the RIF in this instance; however, they assert N.J.S.A.

18A:28-5 protects tenured school board employees from reductions

to their compensation below their monthly rate.       In other words,

petitioners agree the Board can reassign them from a twelve-month

position to a ten-month position but argue under N.J.S.A. 18A:28-

5 their monthly salary must remain the same.

     "Generally,   courts   accord    substantial   deference   to   the

[interpretation] given to a statute by the agency charged with

enforcing that statute." Bd. of Educ. v. Neptune Twp. Educ. Ass'n,

144 N.J. 16, 31 (1996) (citing Merin v. Maglaki, 126 N.J. 430,

436-37 (1992)).    However, "[a]n appellate tribunal is . . . in no

way bound by the agency's interpretation of a statute or its

determination of a strictly legal issue."      Mayflower Sec. Co. v.

Bureau of Sec., 64 N.J. 85, 93 (1973).

     It is well established a statute's plain language is the

clearest indication of its meaning.       Bergen Commercial Bank v.

Sisler, 157 N.J. 188, 202 (1999) (citing Nat'l Waste Recycling,

Inc. v. Middlesex Co. Improvement Auth., 150 N.J. 209, 223 (1997);

                                  4                             A-4870-15T3
State v. Szemple, 135 N.J. 406, 421 (1994); Merin, supra, 126 N.J.

at 434).    When interpreting a statute, our "overriding goal is to

give effect to the Legislature's intent."                    State v. D.A., 191 N.J.

158, 164 (2007) (citing DiProspero v. Penn, 183 N.J. 477, 492

(2005)).        The    best     indicator   of        that   intent   is   "the     plain

[statutory] language chosen by the Legislature."                      State v. Perry,

439 N.J. Super. 514, 523 (App. Div.) (quoting State v. Gandhi, 201

N.J. 161, 176 (2010)),             certif. denied, 222 N.J. 306 (2015).

However, when a "'literal interpretation of individual statutory

terms or provisions' would lead to results 'inconsistent with the

overall purpose of the statute,' that interpretation should be

rejected."      Hubbard v. Reed, 168 N.J. 387, 392-93 (2001) (quoting

Cornblatt v. Barrow, 153 N.J. 218, 242 (1998)).

     The tenure statue, N.J.S.A. 18A:28-1 to -18, is designed to

protect tenured teachers by providing "a measure of security in

the ranks they hold after years of service."                       Viemeister v. Bd.

of Educ. of Prospect Park, Cty. of Passaic, 5 N.J. Super. 215, 218

(App. Div. 1949).          In Carpenito v. Bd. of Educ. of Borough of

Rumson, Monmouth Cty., 322 N.J. Super. 522, 531 (App. Div. 1999),

interpreting the aforementioned statute, we said seniority rights

were not triggered when a school board transfers tenured staff

members    to    other    positions     within         the   teacher's     appropriate

certification         without    reducing       the    teacher's   salary    or     other

                                            5                                     A-4870-15T3
employment benefits.      "Seniority is a by-product of tenure and

comes in to play if tenure rights are minimized by dismissal or

reduction in benefits."    Ibid.    In Klinger v. Bd. of Educ. of Twp.

of Cranbury, Middlesex Cty., 190 N.J. Super. 354, 357 (App. Div.

1982), certif. denied, 93 N.J. 277 (1983), we held a reduction in

hours of employment is considered a RIF.            Here, petitioners'

supervisory positions were eliminated and due to their seniority,

they were reassigned to teaching positions.

     Petitioners   argue    their    reassignment   from   twelve-month

positions to ten-month positions as a result of a RIF requires the

school board to only reduce their salaries to a prorated amount.

Petitioners cite Stolte v. Bd. of Educ. of the Twp. of Willingboro,

Burlington Cty., No. 406-8/80A, initial decision, (May 13, 1981),

for the proposition petitioner's salaries should have remained the

same after reassignment.1    Stolte did not involve transfers as a

result of a RIF.

     N.J.S.A. 18A:28-9, the RIF statute, provides:

          Nothing in this title or any other law
          relating to tenure of service shall be held
          to limit the right of any board of education
          to reduce the number of teaching staff
          members, employed in the district whenever,
          in the judgment of the board, it is advisable
          to abolish any such positions for reasons of

1
   Petitioners also cite unpublished administrative decisions,
which do not constitute precedent, nor are they binding. R. 1:36-
3.

                                    6                           A-4870-15T3
           economy or because of reduction in the number
           of pupils or of change in the administrative
           or supervisory organization of the district
           or for other good cause upon compliance with
           the provisions of this article.

     Here, the petitioners were transferred to positions with a

lower   salary   range     than   the    supervisory   positions   that    were

eliminated, and are only entitled to be within the range for

teaching positions commensurate with their tenure and experience.

Petitioners      concede    their       supervisory    positions   could     be

eliminated pursuant to a RIF, but assert if reassigned to lower

paying positions their tenure rights require their salary cannot

be diminished, only prorated.           Such an argument renders an absurd

result because it would limit the ability of the school board to

exercise its judgment to allocate resources for reasons of economy.

     Affirmed.




                                         7                            A-4870-15T3